Scout Investments Scout Global Equity Fund Supplement dated June 26, 2015 to the Summary Prospectus dated October 31, 2014 The purpose of this supplement is to update the Summary Prospectus regarding the addition of Charles John to the portfolio management team of the Scout Global Equity Fund (the “Fund”).Effective June 30, 2015, Mr. John will serve as a co-portfolio manager of the Fund. Therefore, effective June 30, 2015, the following change is made to the Summary Prospectus: The following is added to the table in the “Investment Advisor and Portfolio Managers” section of theSummaryProspectus: Portfolio Manager Title Experience Managing the Fund Charles John Co-Portfolio Manager of the Fund Since June 30, 2015 You should keep this Supplement for future reference. Additional copies of the Summary Prospectus may be obtained free of charge by calling (800) 996-2862. Scout Investments
